Case 2:18-cv-04785-JAK-KS Document 29 Filed 01/03/19 Page 1 of 3 Page ID #:180


  1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
  2   Craig G. Cote. Esq. (State Bar No. 132885)
      ADAPracticeGroup@manninglawoffice.com
  3   MANNING LAW, APC
      4667 MacArthur Blvd., Suite 150
  4   Newport Beach, CA 92660
      Tel: 949.200.8755
  5   Fax: 866.843.8308
  6   Attorneys for Plaintiff
      CARMEN JOHN PERRI
  7
  8
                                 UNITED STATES DISTRICT COURT
  9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11
12    CARMEN JOHN PERRI, an                  Case No. 2:18-cv-04785-JAK-KS
13    individual,
                                             Hon. John A. Kronstadt
14    Plaintiff,
15                                           STIPULATION TO SET ASIDE
      v.                                     ENTRY OF DEFAULT AND
16                                           JUDGMENT
17    PHUKET THAI RESTAURANT, a
      business of unknown form; JULIE        Complaint Filed: July 30, 2018
18                                           Trial Date: None
      COFFIN, Trustee of THE 1979
19    EHRLICH INVESTMENT TRUST;
      and Does 1-10,
20
21    Defendants.
22
23
24
25
26
27
28

           STIPULATION TO SET ASIDE ENTRY OF DEFAULT AND JUDGMENT
Case 2:18-cv-04785-JAK-KS Document 29 Filed 01/03/19 Page 2 of 3 Page ID #:181
  1         Plaintiff CARMEN JOHN PERRI (“Plaintiff”), and MORT LASKI, Trustee
  2   of THE 1979 ENRLICH INVESTMENT TRUST (erroneously sued as JULIE
  3
      COFFIN, Trustee of THE 1979 EHRLICH INVESTMENT TRUST) jointly
  4
  5   stipulate to vacate the entry of default and a default judgment against Defendant
  6   JULIE COFFIN, Trustee of THE 1979 ENRLICH INVESTMENT TRUST ordered
  7
      on December 17, 2018, based on the parties’ dispute over service of the Complaint
  8
  9   and the identity of the Trustee of THE 1979 ENRLICH INVESTMENT TRUST,
10    and to conserve the resources of the parties and the Court. The parties stipulate that
11
      the August 30, 2018, entry of default and the December 17, 2018, default judgment
12
13    against JULIE COFFIN be set aside.
14    IT IS HEREBY SO STIPULATED.
15
16                                         Respectfully submitted,
17
      DATED : January 3, 2019              MANNING LAW, APC
18
19                                         By: /s/ Joseph R. Manning, Jr.
                                             Joseph R. Manning, Jr.
20
                                             Attorney for Plaintiff
21                                           Carmen John Perri
22
23
24
25
26
27
28


                                               1
                      STIPULATION TO SET ASIDE ENTRY OF DEFAULT
Case 2:18-cv-04785-JAK-KS Document 29 Filed 01/03/19 Page 3 of 3 Page ID #:182
  1                                        Respectfully submitted,
  2                                        Gold Law APC
      DATED : January 3, 2019
  3
  4                                        By: _/s/ F, James Feffer
                                               F. James Feffer
  5
                                             Attorneys for MORT LASKI
  6                                          (erroneously sued as Defendant
  7                                          JULIE COFFIN), Trustee of
                                             THE 1979 ENRLICH
  8                                          INVESTMENT TRUST
  9
10
11                              CERTIFICATE OF SERVICE
12          I certify that on January 3, 2019, I electronically filed the foregoing
13    document with the Clerk of the Court using CM/ECF. I also certify that the
14    foregoing document is being served this day on counsel of record in this action via
15    email transmission and via transmission of Electronic Filing generated by CM/ECF.
16
17                                                  Respectfully submitted,
18
19    Dated: January 3, 2019                        MANNING LAW, APC
20
21
22                                           By:    /s/ Joseph R. Manning, Jr., Esq.
                                                   Joseph R. Manning, Jr., Esq.
23
                                                    Attorney for Plaintiff,
24                                                  Carmen John Perri
25
26
27
28


                                               2
                      STIPULATION TO SET ASIDE ENTRY OF DEFAULT
